DETAILED ACTION
	Claims 1-13 are currently pending in the instant application.  Claims 1-3 and 5-13 are rejected.   Claim 4 is withdrawn as being drawn to a non-elected invention as claim 4 does not read on the elected species.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of example 68: 
    PNG
    media_image1.png
    192
    480
    media_image1.png
    Greyscale
 in the reply filed on 18 March 2022 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has now been extended to the compound: 
    PNG
    media_image2.png
    116
    282
    media_image2.png
    Greyscale
 which is not allowable.
Claims 1-3 and 5-13 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 24 August 2022 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the objection to the specification.
In regards to the 35 USC 112 rejection of “isomer”, applicant has amended “isomer” to “stereoisomer”.  Applicant has not provided page number or line number for support for this change.  There is no description for stereoisomer anywhere in the originally filed disclosure.  The 35 USC 112 rejection has therefore been modified to a new matter rejection as there is no written description for “stereoisomer”.
The 35 USC 112 rejection of “prevention” is overcome by applicant’s amendment.
The 35 USC 112 rejection of claim 13 for the phrase “including” is overcome by applicant’s amendment.
Applicant’s amendment has overcome the 35 USC 102 rejections as being anticipated by WO 2005/061516 and WO2014/145512.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims have been amended to include “stereoisomer”.  However, there is no written description for “stereoisomer” anywhere in the originally filed specification.  The term “stereoisomer” does not appear anywhere in the originally filed disclosure.  While the term “isomer” is in the originally filed disclosure, there is no description of “isomer” provided in the disclosure.  The only direction of guidance present in the instant specification is for compounds of formula 1 and pharmaceutically acceptable salts thereof, see pages 9 and 13-64.  While “stereoisomer” would be considered within the term “isomer” to one of skill in the art, please see Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir.2000) which notes that with respect to In re Ruschig, that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.” This rejection can be overcome by amending the claims to only the subject matter which has written description in the originally filed disclosure which is a compound of formula 1 and pharmaceutically acceptable salts thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1647716-82-2.
Registry No. 1647716-82-2 is 
    PNG
    media_image3.png
    165
    345
    media_image3.png
    Greyscale
which corresponds, for example, to the instant invention wherein X1 is N; X2 is C; X3 is C; R1 is methyl; n is 0; D is -Ch2- optionally substituted with oxo; R3 is hydrogen; m is 2; E is -CH2-; R4 is nitro; ring A is an aryl ring, specifically phenyl; and R2 is hydrogen.  The compound 2-methyl-N-(4-nitrophenethyl)quinolin-4-amine of instant claim 9 is the same compound as Registry No. 1647716-82-2.  See example 5, page 16 of the specification: 
    PNG
    media_image4.png
    161
    562
    media_image4.png
    Greyscale
.
  Solubility in unbuffered water is also provided which corresponds to instant claims 10-13.  In regards to the intended use of the pharmaceutical composition claims 11-13,  while these product claims include an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art structure is capable of performing the intended use. Additionally, an intended use generally is not limiting when the claim body describes a structurally complete invention such that deletion of the intended use phrase does not affect the structure or steps of the claimed invention. As is the instant case, the deletion of the intended use phrase does not affect the structure of the claimed invention as the structure is still a pharmaceutical composition the formula 1.  It is noted that recitation of the intended utility into a compound claim which can otherwise stand alone is not considered a further limitation of the claim. ... Additionally, a recitation of the intended utility does not impart patentability to a known composition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					6 December 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600